Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 1 of 22 PageID #: 1122




                     EXHIBIT A
           Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 2 of 22 PageID #: 1123
 012343516789ÿÿ                                                                                                891585ÿÿ1 1532ÿ12ÿÿ85ÿÿ211ÿ32ÿÿ31ÿ71 1


                                                   ÿ



  !"#$"ÿ&'ÿ("")ÿ*+*,*&$ÿ&'ÿ-&!&!"*&$,
                                                                                                                                                                   2284321ÿ.35315
 /012                                                  314ÿ135.ÿ412ÿÿ
                                                                                                                           ÿ0132

                                                        521ÿ6157                      89:;<98 =858 5>8538 ÿ031ÿ? @ABCABD;@
                                                                                                          538 ÿ0317 E??F
                                                         ÿ6317                      G(0HÿIJK2(L12JL(MÿNN-
                                                                                          N*#*"P
                                                         ÿO7                       N*Q*R*"S           ÿT>17 U$!R
                                                                                          -&# $S
                                                        411 7                        &#,"*V                317 ("")
                                                        37                           U&&P             3ÿ0317 @ABCABD;@
                                                                                          ("$P*$W
                                                        X2UI(L2X2ÿYU2JLÿIJZ0X1YLI0J
                                                        6317                             /YXKYXÿ[H(IJ2((ÿ(2XKI-2(MÿIJ-\
                                                        517                          ;8;:Bÿ-0Y(LYNÿ/G]
                                                        7                             N2G2(                 8 7 (^,,_
                                                        317                            2               `832ÿ817 ;::C<
                                                        `.8 17                            aDBb89Cb@9DD
                                                                                  c3dÿ8ÿ ÿ135. ÿÿ32ÿ3
585ÿ.12>ÿ8 ÿ3ÿ>35235ÿ12ÿ2dÿ8 ÿ.1ÿ512ÿT37ÿ8ÿ3d1ÿ8ÿ8ÿ.1ÿ.12>ÿ35136
                                                 1ÿ3>ÿÿÿÿÿÿ>593ÿÿÿÿÿÿÿ38ÿ.ÿ1ÿÿÿÿÿÿÿ8 3ÿÿÿÿÿÿÿÿ53 231ÿÿÿÿÿÿÿ12343516789




                                                                                            1
Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 3 of 22 PageID #: 1124




                     EXHIBIT B
         Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 4 of 22 PageID #: 1125
DocuSign Envelope ID: C6565364-6B4B-435B-9BA3-1C6624265992


          Form 304                                                                                 This space reserved for. office use.
          (Revised 05/11)
                                                                                                                        FILED
         Submit in duplicate to:                                                                                    In the Office of the
         Secretary of State                                                                                     Secretary of State of Texas
         P.O. Box 13697
         Austin, TX 78711-3697                           Application for                                              JAN 07 2020
         512 463-5555                                      Registration                                        Corporations Section
         FAX: 512/463-5709                            of a Foreign Limited
         Filing Fee: S750                              Liability Company

          1. The entity is a foreign limited liability company. The name of the entity is:

          wsou       investments,             LLC___________________________________________
         Provide the ftiUlegal name of the entity as stated in.the entity's formation document.in its jurisdiction offormation.

          2A. The name of the entity in its jurisdiction of formation does not contain the word “limited liability
          company" or “limited company" (or an-abbreviation thereof). The name of the entity with the word or
          abbreviation that it elects to add for use in Texas is:



          2B. The entity name is not available in Texas. The assumed name under which the entity will qualify
          and transact business in Texas is:


          The assumed name must include an acceptable organizational identifier or an accepted abbreviation of one of these terms.

          3. Its federal employer identification number is:                      82-2355783______________________________
          I I    Federal employer identification number information is not available at this time.

         4.     It is organized under the laws of: (set forth state or foreign counti>)            Delaware__________________
          and the date of its formation in that jurisdiction's:                   07/21/2017____________________________
                                                                                                               mm/dd'yy)y

          5. As of the date of filing, the undersigned certifies that the foreign limited liability company
          currently exists as a valid limited liability company under the laws of the jurisdiction of its formation.

         6. The purpose or purposes of the limited liability company that it proposes to pursue in the
         transaction of business in Texas are set forth below.

          Licensing______________________________________________________________
          The entity also certifieslhat it is authorized to pursue such stated purpose or purposes in:the state or
          country under which it is organized.

          7. The date;on which the foreign entity intends to transact business in Texas, or the date on which the:
          foreign entity first transacted business in Texas is: 01/06/2020______________________________
                                                                                      mm'dd'yyyy         Late fees may apply (see instructions). ■

          8. The principal office address of the limited liability company is:
          605 Austin Avenue, #6                             waco________________ TX                               USA               76701
         Address                                            City                                      State       Country’          Zip/Postal Code

                                                                                                                            ,'i\.



        Form 304                                                              6


                                                                             1
         Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 5 of 22 PageID #: 1126
DocuSign Envelope ID: C6565364-6B4B-4358-9BA3-1C6624265992


                                                                        Complete item 9A or 9B. but not both. Complete item 9C.
          X      9A. The registered agent is an organization                                             (cannot be entity named above)                  by the name of:

          Corporation Service Company d/b/a CSC-Lawyers incorporating Service Company
          OR
          [ I    9B. The registered agent is an individual resident of the state whosemame is:

         First Name                                                              Ml.                              Last Name                                                          Suffix

          9C. The business address of the registered agent and the registered office address is:
                211 E. 7th Street Ste 620, Austin, TX 78701-3218
         Street Address                                                                  City                                                                    State       Zip Code

         10. The entity hereby appoints-the Secretary of State of Texas as its agent for service of process under
         the circumstances set forth in section 5.251 of the Texas Business Organizations Code.

          11. The name and address of each governing person is:

          NAME AND ADDRESS OF GOVERNING^PERSON; (Enter the name of either an individual or an organization, bin not both.)
                  IF INDIVIDUAL

                  Stuart___________________________Shanus_____________________________
                  First Name                                                            M.I.                   Last Name                                                            Suffix
          OR
                  IF ORGANIZATION


                  Organization Name

                605 Austin Ave #6______________ Waco_________________ TX                                                                                   USA           76701________
         Street or Mailing Address______________________________________________________________ City                                                        State       Country   Zip Code


          NAME AND ADDRESSOFGOVERNINGPERSON (Enter thename of either anmdividual or an organization, but not both:)
                  IF INDIVIDUAL



                  First Name                                                            M.I.                   Last Name                                                            Suffix
          OR
                  IF ORG ANIZATION


                  Organization Name


         Streeior Mailing Address_______________________________________________________________ City_________________________________________________________ State     Country   Zip Code


          NAME AND ADDRESS .QF GOVERNINGOPERSON; (Enter the name! of either an'individual or. an organization, but not both.):
                  IF INDIVIDUAL



                  First Name                                                            M.I                    Last Name                                                            Sitffix
          OR
                  IF ORGANIZATION


                  Organization Name


         Street or Mailing Address_______________________________________________________________ City_________________________________________________________ State    Country   Zip Code



        Form 304                                                                         2                    7
         Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 6 of 22 PageID #: 1127
DocuSign Envelope ID: C6565364-6B4B-4358-9BA3-1C6624265992



                                                  Supplemental Provisions/Information

          Text Area: [The attached addendum, if any, is incorporated herein by reference.]_____________




                                                Effectiveness of Filing (Select either A, B, or C.)

          A. 0 This document becomes effective when the document is filed by the secretary of state.
          B. O This document becomes effective at a later date, which is not more than ninety (90) days from
         the date of signing. The delayed effective date is: ________________________________________
          C. O This document takes effect upon the occurrence of a future event or fact, other than the
          passage of time. The 90th day after the date of signing is: _________________________________
          The following event or fact will cause the document to take effect in the manner described below:




                                                                      Execution
          The undersigned affirms that the person designated as registered agent has consented to the
          appointment. The undersigned signs this document subject to the penalties imposed by law for the
          submission of a materially false or fraudulent instrument and certifies under penalty of perjury that the
          undersigned is authorized under the provisions of law governing the entity to execute the filing
          instrument.

          Date:      01/06/2019
                                                                                   OocuSignad by:

                                                                              SltW SUtus
                                                                        — <fc.i..QCiSS4P7S1C*4tH..-------------------------------^------------------------------------------------------------
                                                                          Signature of authorized person (see instructions)



                                                                           Stuart Shanus______
                                                                          Printed or typed name of authorized person.




        Form 304                                               3               8
Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 7 of 22 PageID #: 1128


 Form 401-A
 (Revtsed 12/09)
                                    Acceptance of Appointment
                                                and
                                Consent to Serve as Registered Agent
                               §5.201(b) Business Organizations Code



 The following form may be used when the person designated as registered agent in a registered agent
 filing is an individual.


                      Acceptance of Appointment and Consent to Serve as Registered Agent

 I acknowledge, accept and consent to my designation or appointment as registered agent in Texas for

 Name of represented entity
 1 am a resident of the state and understand that it will be my responsibility to receive any process,
 notice, or demand that is served on me as the registered agent of the represented entity; to forward
 such to the represented entity; and to immediately notify the represented entity and submit a statement
 of resignation to the Secretary of State if I resign.

 x: ________________________________________________________________________________
        Signature ofregistered agent                                           Printed name ofregistered agent        Date (mm/ddfyyyy)




 Hie following form may be used when the person designated as registered agent in a registered agent
 filing is an organization.


                      Acceptance of Appointment and Consent to Serve as Registered Agent

 l am authorized to act on behalf of Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Compai y
                                                         Name oforganization designated as registered agent
 The organization is registered or otherwise authorized to do business in Texas. The organization
 acknowledges, accepts and consents to its appointment or designation as registered agent in Texas for:
    WSOU INVESTMENTS, LLC
 Name ofrepresented entity
 The organization takes responsibility to receive any process, notice, or demand that is served on the
 organization as the registered agent of the represented entity; to forward such to the represented entity;
 and to immediately notify the reprgseityed entity and submit a statement of resignation to the Secretary
 of State if the organization
                                                                            Brian Courtney,
                                                -------------------- Asst Vice President                         01/07/2020
       Signahi                           >   act on behalfoforganization   Printed name ofauthorizedperson             Date (mm/dd/yyyy)
   Corporal                Com         iy d/b/a CSC-Lawyers Incorporating Service Company




Form 401-A                                                                 3


                                                                     4
Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 8 of 22 PageID #: 1129




                     EXHIBIT C
    Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 9 of 22 PageID #: 1130




Assignment abstract of title for Application 10192549

Invention title/Inventor        Patent          Publication    Application      PCT International registration
EYE MONITOR                     6784653         20030025491    10192549
Wolfgang Baumert                Aug 31, 2004    Feb 06, 2003   Jul 11, 2002


Assignments (7 of 7 total)

Assignment 7
Reel/frame                      Execution date          Date recorded           Properties       Pages
049246/0405                     May 16, 2019            May 21, 2019            3944             315

Conveyance
RELEASE BY SECURED PARTY (SEE DOCUMENT FOR DETAILS).

Assignors                                                            Correspondent
OCO OPPORTUNITIES MASTER FUND, L.P. (F/K/A                           ERICK J. PALMER
OMEGA CREDIT OPPORTUNITIES MASTER FUND                               P.O. BOX 2828
LP                                                                   CHICAGO, IL 60690-2828

Assignee
WSOU INVESTMENTS, LLC
11150 SANTA MONICA BOULEVARD, SUITE 1400
LOS ANGELES, CALIFORNIA 90025



Assignment 6
Reel/frame                      Execution date          Date recorded           Properties       Pages
049235/0068                     May 16, 2019            May 20, 2019            2320             118

Conveyance
SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                            Correspondent
WSOU INVESTMENTS, LLC                                                BROWN RUDNICK LLP
                                                                     ONE FINANCIAL CENTER
                                                                     BOSTON, MA 02111
Assignee
BP FUNDING TRUST, SERIES SPL-VI
44 SOUTH BROADWAY, 11TH FLOOR
C/O BASEPOINT ADMINISTRATIVE, LLC
WHITE PLAINS, NEW YORK 10601



Assignment 5
Reel/frame                      Execution date          Date recorded           Properties       Pages
043966/0574                     Aug 22, 2017            Sep 21, 2017            3944             316

Conveyance
SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                            Correspondent
WSOU INVESTMENTS, LLC                                                ERICK J. PALMER
                                                                     P.O. BOX 2828
                                                                     CHICAGO, IL 60690-2828
Assignee

                                                 1
   Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 10 of 22 PageID #: 1131

OMEGA CREDIT OPPORTUNITIES MASTER FUND,
LP
C/O OMEGA ADVISORS, INC. - 810 7TH AVENUE
33RD FLOOR
NEW YORK, NEW YORK 10019



Assignment 4
Reel/frame                        Execution date       Date recorded            Properties      Pages
044000/0053                       Jul 22, 2017         Sep 25, 2017             2979            238

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                             Correspondent
ALCATEL LUCENT                                                        BURDICK PATENTS
                                                                      2526 W. STATE STREET
                                                                      BOISE, ID 83702
Assignee
WSOU INVESTMENTS, LLC
11150 SANTA MONICA BLVD.
SUITE 1400
LOS ANGELES, CALIFORNIA 90025



Assignment 3
Reel/frame                        Execution date       Date recorded            Properties      Pages
033868/0001                       Aug 19, 2014         Sep 30, 2014             1610            173

Conveyance
RELEASE BY SECURED PARTY (SEE DOCUMENT FOR DETAILS).

Assignors                                                             Correspondent
CREDIT SUISSE AG                                                      KIRKLAND & ELLIS LLP
                                                                      ATTN: HAYLEY SMITH SR. LEGAL
                                                                      ASSISTANT
                                                                      601 LEXINGTON AVENUE
                                                                      NEW YORK, NY 10022
Assignee
ALCATEL LUCENT
3, AVENUE OCTAVE GRÉARD , 75007
PARIS
FRANCE



Assignment 2
Reel/frame                        Execution date       Date recorded            Properties      Pages
029821/0001                       Jan 30, 2013         Jan 30, 2013             3531            257

Conveyance
SECURITY AGREEMENT

Assignors                                                             Correspondent
ALCATEL LUCENT                                                        DANIEL ST. ONGE, ESQ.
                                                                      KIRKLAND & ELLIS LLP
                                                                      601 LEXINGTON AVENUE
                                                                      NEW YORK, NY 10022
Assignee
CREDIT SUISSE AG
ELEVEN MADISON AVENUE
NEW YORK, NEW YORK 10010



Assignment 1
Reel/frame                        Execution date       Date recorded            Properties      Pages

                                                 2
   Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 11 of 22 PageID #: 1132

013103/0176                    May 22, 2002         Jul 11, 2002             1               2

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                          Correspondent
BAUMERT, WOLFGANG                                                  SUGHRUE MION, PLLC
                                                                   DAVID J. CUSHING
                                                                   2100 PENNSYLVANIA AVENUE, N.W.
                                                                   SUITE 800
                                                                   WASHINGTON, D.C. 20037-3213
Assignee
ALCATEL

54, RUE LA BOETIE
75008 PARIS
FRANCE




                                              3
Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 12 of 22 PageID #: 1133




                      EXHIBIT D
   Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 13 of 22 PageID #: 1134




Assignment abstract of title for Application 10100521

Invention title/Inventor        Patent          Publication    Application     PCT International registration
CORRECTING MISALIGNMENT         7068950         20040208635    10100521
BETWEEN DATA AND A CARRIER      Jun 27, 2006    Oct 21, 2004   Mar 18, 2002
SIGNAL IN TRANSMITTERS
Jeffrey H. Sinsky


Assignments (7 of 7 total)

Assignment 7
Reel/frame                      Execution date          Date recorded          Properties       Pages
049246/0405                     May 16, 2019            May 21, 2019           3944             315

Conveyance
RELEASE BY SECURED PARTY (SEE DOCUMENT FOR DETAILS).

Assignors                                                           Correspondent
OCO OPPORTUNITIES MASTER FUND, L.P. (F/K/A                          ERICK J. PALMER
OMEGA CREDIT OPPORTUNITIES MASTER FUND                              P.O. BOX 2828
LP                                                                  CHICAGO, IL 60690-2828

Assignee
WSOU INVESTMENTS, LLC
11150 SANTA MONICA BOULEVARD, SUITE 1400
LOS ANGELES, CALIFORNIA 90025



Assignment 6
Reel/frame                      Execution date          Date recorded          Properties       Pages
049235/0068                     May 16, 2019            May 20, 2019           2320             118

Conveyance
SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                           Correspondent
WSOU INVESTMENTS, LLC                                               BROWN RUDNICK LLP
                                                                    ONE FINANCIAL CENTER
                                                                    BOSTON, MA 02111
Assignee
BP FUNDING TRUST, SERIES SPL-VI
44 SOUTH BROADWAY, 11TH FLOOR
C/O BASEPOINT ADMINISTRATIVE, LLC
WHITE PLAINS, NEW YORK 10601



Assignment 5
Reel/frame                      Execution date          Date recorded          Properties       Pages
043966/0574                     Aug 22, 2017            Sep 21, 2017           3944             316

Conveyance
SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                           Correspondent
WSOU INVESTMENTS, LLC                                               ERICK J. PALMER
                                                                    P.O. BOX 2828
                                                                    CHICAGO, IL 60690-2828

                                               1
   Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 14 of 22 PageID #: 1135

Assignee
OMEGA CREDIT OPPORTUNITIES MASTER FUND,
LP
C/O OMEGA ADVISORS, INC. - 810 7TH AVENUE
33RD FLOOR
NEW YORK, NEW YORK 10019



Assignment 4
Reel/frame                      Execution date         Date recorded            Properties       Pages
044000/0053                     Jul 22, 2017           Sep 25, 2017             2979             238

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                             Correspondent
ALCATEL LUCENT                                                        BURDICK PATENTS
                                                                      2526 W. STATE STREET
                                                                      BOISE, ID 83702
Assignee
WSOU INVESTMENTS, LLC
11150 SANTA MONICA BLVD.
SUITE 1400
LOS ANGELES, CALIFORNIA 90025



Assignment 3
Reel/frame                      Execution date         Date recorded            Properties       Pages
033950/0261                     Aug 19, 2014           Oct 09, 2014             1360             241

Conveyance
RELEASE BY SECURED PARTY (SEE DOCUMENT FOR DETAILS).

Assignors                                                             Correspondent
CREDIT SUISSE AG                                                      KIRKLAND & ELLIS LLP
                                                                      ATTN HAYLEY SMITH, SR. LEGAL
                                                                      ASSISTANT
                                                                      601 LEXINGTON AVENUE
                                                                      NEW YORK, NY 10022
Assignee
ALCATEL-LUCENT USA INC.
600 MOUNTAIN AVENUE
MURRAY HILL, NEW JERSEY 07947



Assignment 2
Reel/frame                      Execution date         Date recorded            Properties       Pages
030510/0627                     Jan 30, 2013           Mar 07, 2013             5303             202

Conveyance
SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                             Correspondent
ALCATEL-LUCENT USA INC.                                               DANIEL ST. ONGE, ESQ.
                                                                      KIRKLAND & ELLIS LLP
                                                                      601 LEXINGTON AVENUE
                                                                      NEW YORK, NY 10022
Assignee
CREDIT SUISSE AG
ELEVEN MADISON AVENUE
NEW YORK, NEW YORK 10010



Assignment 1
Reel/frame                      Execution date         Date recorded            Properties       Pages

                                                 2
   Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 15 of 22 PageID #: 1136

012714/0061                     Mar 14, 2002        Mar 18, 2002         1                3

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                      Correspondent
SINSKY, JEFFREY H.                                             MEDELSOHN & ASSOCIATES, P.C.
                                                               STEVE MENDELSOHN
                                                               1515 MARKET STREET, SUITE 715
                                                               PHILADELPHIA, PENNSYLVANIA
                                                               19102
Assignee
LUCENT TECHNOLOGIES INC.
P.O. BOX 636
600 MOUNTAIN AVENUE
MURRAY HILL, NEW JERSEY 07974




                                               3
Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 16 of 22 PageID #: 1137




                      EXHIBIT E
   Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 17 of 22 PageID #: 1138




Assignment abstract of title for Application 11370618

Invention title/Inventor             Patent          Publication    Application     PCT International registration
POWER CYCLE CIRCUIT                   7613938        20070214372    11370618
Eric Doyon, Charles Alexander Pearse, Nov 03, 2009   Sep 13, 2007   Mar 08, 2006
Tony D'Addona


Assignments (6 of 6 total)

Assignment 6
Reel/frame                           Execution date          Date recorded          Properties       Pages
049246/0405                          May 16, 2019            May 21, 2019           3944             315

Conveyance
RELEASE BY SECURED PARTY (SEE DOCUMENT FOR DETAILS).

Assignors                                                                Correspondent
OCO OPPORTUNITIES MASTER FUND, L.P. (F/K/A                               ERICK J. PALMER
OMEGA CREDIT OPPORTUNITIES MASTER FUND                                   P.O. BOX 2828
LP                                                                       CHICAGO, IL 60690-2828

Assignee
WSOU INVESTMENTS, LLC
11150 SANTA MONICA BOULEVARD, SUITE 1400
LOS ANGELES, CALIFORNIA 90025



Assignment 5
Reel/frame                           Execution date          Date recorded          Properties       Pages
049235/0068                          May 16, 2019            May 20, 2019           2320             118

Conveyance
SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                                Correspondent
WSOU INVESTMENTS, LLC                                                    BROWN RUDNICK LLP
                                                                         ONE FINANCIAL CENTER
                                                                         BOSTON, MA 02111
Assignee
BP FUNDING TRUST, SERIES SPL-VI
44 SOUTH BROADWAY, 11TH FLOOR
C/O BASEPOINT ADMINISTRATIVE, LLC
WHITE PLAINS, NEW YORK 10601



Assignment 4
Reel/frame                           Execution date          Date recorded          Properties       Pages
043966/0574                          Aug 22, 2017            Sep 21, 2017           3944             316

Conveyance
SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                                Correspondent
WSOU INVESTMENTS, LLC                                                    ERICK J. PALMER
                                                                         P.O. BOX 2828
                                                                         CHICAGO, IL 60690-2828


                                                     1
   Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 18 of 22 PageID #: 1139

Assignee
OMEGA CREDIT OPPORTUNITIES MASTER FUND,
LP
C/O OMEGA ADVISORS, INC. - 810 7TH AVENUE
33RD FLOOR
NEW YORK, NEW YORK 10019



Assignment 3
Reel/frame                      Execution date       Date recorded        Properties      Pages
044000/0053                     Jul 22, 2017         Sep 25, 2017         2979            238

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                       Correspondent
ALCATEL LUCENT                                                  BURDICK PATENTS
                                                                2526 W. STATE STREET
                                                                BOISE, ID 83702
Assignee
WSOU INVESTMENTS, LLC
11150 SANTA MONICA BLVD.
SUITE 1400
LOS ANGELES, CALIFORNIA 90025



Assignment 2
Reel/frame                      Execution date       Date recorded        Properties      Pages
023233/0179                     Nov 30, 2006         Sep 15, 2009         7               11

Conveyance
CHANGE OF NAME (SEE DOCUMENT FOR DETAILS).

Assignors                                                       Correspondent
ALCATEL                                                         GREGORY J. MURGIA
                                                                3400 W. PLANO PARKWAY
                                                                MS LEGL2
                                                                PLANO, TX 75075
Assignee
ALCATEL LUCENT
54, RUE LA BOETIE
PARIS 75008
FRANCE



Assignment 1
Reel/frame                      Execution date       Date recorded        Properties      Pages
017668/0874                     Mar 07, 2006         Mar 08, 2006         1               4

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                       Correspondent
DOYON, ERIC                                                     ARNOLD B. SILVERMAN
PEARSE, CHARLES ALEXANDER                                       ECKERT SEAMENS CHERIN, ET AL.
D'ADDONA, TONY                                                  600 GRANT STREET
                                                                44TH FLOOR
                                                                PITTSBURGH, PA 15219
Assignee
ALCATEL
54, RUE LA BOETIE
PARIS 75008
FRANCE




                                                 2
Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 19 of 22 PageID #: 1140




                      EXHIBIT F
   Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 20 of 22 PageID #: 1141




Assignment abstract of title for Application 14107878

Invention title/Inventor              Patent         Publication    Application     PCT International registration
APPARATUS AND METHOD FOR              9312838        20150171850    14107878
TRANSFERRING MULTIPLE                 Apr 12, 2016   Jun 18, 2015   Dec 16, 2013
ASYNCHRONOUS CLOCK SIGNALS
OVER A SINGLE CONDUCTOR
Jeffrey L. Zwiebel, Andrea Galbiati


Assignments (8 of 8 total)

Assignment 8
Reel/frame                            Execution date         Date recorded          Properties       Pages
049246/0405                           May 16, 2019           May 21, 2019           3944             315

Conveyance
RELEASE BY SECURED PARTY (SEE DOCUMENT FOR DETAILS).

Assignors                                                                Correspondent
OCO OPPORTUNITIES MASTER FUND, L.P. (F/K/A                               ERICK J. PALMER
OMEGA CREDIT OPPORTUNITIES MASTER FUND                                   P.O. BOX 2828
LP                                                                       CHICAGO, IL 60690-2828

Assignee
WSOU INVESTMENTS, LLC
11150 SANTA MONICA BOULEVARD, SUITE 1400
LOS ANGELES, CALIFORNIA 90025



Assignment 7
Reel/frame                            Execution date         Date recorded          Properties       Pages
049235/0068                           May 16, 2019           May 20, 2019           2320             118

Conveyance
SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                                Correspondent
WSOU INVESTMENTS, LLC                                                    BROWN RUDNICK LLP
                                                                         ONE FINANCIAL CENTER
                                                                         BOSTON, MA 02111
Assignee
BP FUNDING TRUST, SERIES SPL-VI
44 SOUTH BROADWAY, 11TH FLOOR
C/O BASEPOINT ADMINISTRATIVE, LLC
WHITE PLAINS, NEW YORK 10601



Assignment 6
Reel/frame                            Execution date         Date recorded          Properties       Pages
043966/0574                           Aug 22, 2017           Sep 21, 2017           3944             316

Conveyance
SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                                Correspondent
WSOU INVESTMENTS, LLC                                                    ERICK J. PALMER
                                                                         P.O. BOX 2828

                                                        1
   Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 21 of 22 PageID #: 1142

                                                                      CHICAGO, IL 60690-2828
Assignee
OMEGA CREDIT OPPORTUNITIES MASTER FUND,
LP
C/O OMEGA ADVISORS, INC. - 810 7TH AVENUE
33RD FLOOR
NEW YORK, NEW YORK 10019



Assignment 5
Reel/frame                        Execution date       Date recorded             Properties     Pages
044000/0053                       Jul 22, 2017         Sep 25, 2017              2979           238

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                             Correspondent
ALCATEL LUCENT                                                        BURDICK PATENTS
                                                                      2526 W. STATE STREET
                                                                      BOISE, ID 83702
Assignee
WSOU INVESTMENTS, LLC
11150 SANTA MONICA BLVD.
SUITE 1400
LOS ANGELES, CALIFORNIA 90025



Assignment 4
Reel/frame                        Execution date       Date recorded             Properties     Pages
034737/0399                       Jan 13, 2015         Jan 16, 2015              27             5

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                             Correspondent
ALCATEL-LUCENT USA INC.                                               GREGORY J. MURGIA
                                                                      600-700 MOUNTAIN AVENUE
                                                                      DOCKET ADMINISTRATOR - ROOM
                                                                      3B-212F
                                                                      MURRAY HILL, NJ 07974
Assignee
ALCATEL LUCENT
148/152 ROUTE DE LA REINE
BOULOGNE-BILLANCOURT 92100
FRANCE



Assignment 3
Reel/frame                        Execution date       Date recorded             Properties     Pages
033677/0531                       Aug 19, 2014         Sep 02, 2014              87             15

Conveyance
RELEASE OF SECURITY INTEREST

Assignors                                                             Correspondent
CREDIT SUISSE AG                                                      KIRKLAND & ELLIS LLP
                                                                      ATTN: HAYLEY SMITH SR. LEGAL
                                                                      ASSISTANT
                                                                      601 LEXINGTON AVENUE
                                                                      NEW YORK, NY 10022
Assignee
ALCATEL LUCENT
3, AVENUE OCTAVE GRÉARD , 75007
PARIS
FRANCE


                                                   2
   Case 1:20-cv-01228-CFC Document 19-1 Filed 12/23/20 Page 22 of 22 PageID #: 1143

Assignment 2
Reel/frame                      Execution date       Date recorded            Properties      Pages
032189/0799                     Feb 05, 2014         Feb 10, 2014             87              16

Conveyance
SECURITY AGREEMENT

Assignors                                                           Correspondent
ALCATEL LUCENT                                                      KIRKLAND & ELLIS LLP
                                                                    ATTN HAYLEY SMITH
                                                                    601 LEXINGTON AVENUE
                                                                    NEW YORK, NY 10022
Assignee
CREDIT SUISSE AG
ELEVEN MADISON AVENUE
NEW YORK, NEW YORK 10010



Assignment 1
Reel/frame                      Execution date       Date recorded            Properties      Pages
031792/0164                     Nov 27, 2013         Dec 16, 2013             1               4

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                           Correspondent
ZWIEBEL, JEFFREY L.                                                 HITT GAINES, PC ALCATEL-LUCENT
GALBIATI, ANDREA                                                    POST OFFICE BOX 832570
                                                                    RICHARDSON, TX 75083
Assignee
ALCATEL-LUCENT USA, INC
600-700 MOUNTAIN AVENUE
MURRAY HILL, NEW JERSEY 07974-0636




                                                 3
